Citation Nr: 0707742	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected type 2 diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2002, the veteran filed a claim for service 
connection, claiming in pertinent part, that his diabetes 
mellitus, type II, and hypertension, were linked to his 
military service.  Although service connection for diabetes 
mellitus, type II, was established by a June 2003 rating 
decision, the RO denied the veteran's claim for hypertension.  
The veteran filed a notice of disagreement in July 2003.  The 
veteran has indicated that his blood pressure was elevated 
during service and/or his hypertension was secondary to his 
service-connected diabetes mellitus, type II.

In the rating decision, the RO noted that diabetes mellitus, 
type II, and hypertension frequently coexist because of 
underlying factors that they have in common, however, this 
does not establish a cause and effect relationship because 
the vast majority of hypertension is essential hypertension, 
meaning that there is no specific underlying cause.  

Neither the VA nor the veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  Thus, this type of information 
needs to be addressed by a medical professional.  

In support of his claim, the veteran submitted private 
outpatient reports, dated from July 1996 to August 2002.  An 
October 1999 record reflected a blood pressure reading of 
162/100, however, hypertension was not diagnosed.  June 2001 
appears to be the first dated diagnosis of hypertension.  
Diabetes mellitus, Type II, was diagnosed in May 2001, a 
month earlier although the veteran's representative asserts 
that diabetes mellitus was present even earlier as evidenced 
by elevated blood sugar readings in 1998 and 2000.  The 
veteran was afforded a VA examination in February 2003.  The 
VA examiner confirmed a diagnosis of hypertension, and noted 
that the veteran was taking Diovan/hydrchlorothiazide as part 
of his continued treatment.  However, the VA examiner did not 
state whether it was more likely than not, less likely than 
not, or at least as likely as not that the veteran's 
hypertension was secondary to his service-connected diabetes 
mellitus. 

Pursuant to VA's duty to assist, and in light of the 
aforementioned medical findings, the Board finds that the 
veteran should be afforded a VA evaluation to determine the 
nature and etiology of his hypertension.  The examiner should 
opine as to whether it is more likely than not, less likely 
than not, or at least as likely as not, that the veteran's 
hypertension was initially manifest during service or within 
one year thereof.  The examiner should also opine as to 
whether it is more likely than not, less likely than not, or 
at least as likely as not, that the veteran's hypertension is 
proximately due to, or the result of, the service-connected 
diabetes mellitus, type II, to include whether the 
hypertension is permanently aggravated by the veteran's 
service-connected diabetes mellitus, Type II.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination.  The claims file must be 
made available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  Based on a review of the 
claims file and any examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that current hypertension is 
related to service, and whether any 
current hypertension is proximately due 
to, or the result of, the service-
connected diabetes mellitus, Type II.  
The examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current 
hypertension is permanently aggravated by 
the veteran's service-connected diabetes 
mellitus, Type II.  The examiner should 
note that the underlying disorder, as 
opposed to the symptoms, must be shown to 
have worsened in order to find 
aggravation.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.  

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



